Order entered April 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00035-CV

                FLORIDA SUNSHINE STANFORD, Appellant

                                        V.

    CALIBER HOME LOANS AND U.S. BANK TRUST, N.A., Appellees

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-00604-2020
                                  ORDER

      By letter filed April 21, 2021, court reporter Karla Kimbrell informs the

Court that no reporter’s record exists of the underlying proceedings. Accordingly,

as the clerk’s record has been filed, we ORDER appellant to file her brief no later

than May 24, 2021.


                                             /s/   KEN MOLBERG
                                                   JUSTICE